          Case 3:19-mj-03425-AHG Document 1 Filed 08/14/19 PageID.1 Page 1 of 13
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT Cou T
                                                                     for the                                       AUS 1 4 2019
                                                         Southern District of California                     CL~RK. 'J.S C s-R1CT CCuRT
                                                                                                          SC\r-;E~', D!STR c, Oe Cii;..IFCRN:A
                                                                                                          av                           DEPUTY
             In the Matter of the Search of                             )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)
                  One iPhone cellular phone
                                                                        )
                                                                        )
                                                                                    Case No.
                                                                                                19MJ3425
                   Model number: MT472                                  )
                   IMEI: 35306/41/0281043/8                             )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A, incorporated herein by reference
located in the     --------
                           Southern               District of   ------------
                                                                            California          , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               rtf evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                           Offense Description

        21 U.S.C. §§ 952 and 960                   Unlawful Importation of a Controlled Substance

          The application is based on these facts:
        See attached Affidavit of Special Agent Eric Wilson, Homeland Security Investigations

           rtf Continued on the attached sheet.
           O Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                         L~    Applican1'ssigrude

                                                                            Special Agent Eric Wilson, Homeland Security Investigation
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                 Judge's signature

City and state: San Diego, CA                                                Hon. Allison H. Goddard, United States Magistrate Judge
                                                                                               Printed name and title
  Case 3:19-mj-03425-AHG Document 1 Filed 08/14/19 PageID.2 Page 2 of 13




                               ATTACHMENT A

                        PROPERTY TO BE SEARCHED



The property to be search in connection with an investigation of violations of Title
21, United States Code, Sections 952 and 960 is described below:



            iPhone cellular phone
            Modelnumber:MT472
            IMEI: 35306/41/0281043/8


            ("TARGET TELEPHONE")



TARGET TELEPHONE is currently in the possession of the Department of
Homeland Security, U.S. Customs and Border Protection, 9495 Customhouse Plaza,
San Diego, CA 92154.
  Case 3:19-mj-03425-AHG Document 1 Filed 08/14/19 PageID.3 Page 3 of 13




                                   ATTACHMENT B

                                ITEMS TO BE SEIZED

       Authorization to search the cellular telephone described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack space, and temporary
or permanent files contained on or in the cellular telephone. The seizure and search of the
cellular telephone will be conducted in accordance with the affidavit submitted in support
of the warrant.

      The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, photographs, audio files, videos,
and location data, beginning from March 1, 2019, up to and including June 7, 2019:

            a.     tending to indicate efforts to import controlled substances from
                   Mexico into the United States;

            b.     tending to identify other facilities, storage devices, or services-such
                   as email addresses, IP addresses, phone numbers-that may contain
                   electronic evidence tending to indicate efforts to import controlled
                   substances from Mexico to the United States;

            c.     tending to identify co-conspirators, criminal associates, or others
                   involved in smuggling-controlled substances from Mexico to the
                   United States;

            d.     tending to identify travel to or presence at locations involved in the
                   smuggling of controlled substances from Mexico to the United
                   States, such as, but not limited to, stash houses, load houses, or
                   delivery points;

            e.     tending to identify the user of, or persons with control over or access
                   to, the subject phone; or

            f.     tending to place in context, identify the creator or recipient of, or
                   establish the time of creation or receipt of communications, records,
                   or data above.

which are evidence of violations of Title 21, United States Code, Sections 952 and 960.
       Case 3:19-mj-03425-AHG Document 1 Filed 08/14/19 PageID.4 Page 4 of 13



                                            AFFIDAVIT
 1
           I, Special Agent Eric Wilson, being duly sworn, hereby state as follows:
 2
                                         INTRODUCTION
 3
           1.     I make this affidavit in support of an application for a search warrant in
 4
     furtherance of a narcotics smuggling investigation conducted by Department of Homeland
 5
     Security, Homeland Security Investigations for the following target property: a cellular
 6
     telephone seized on June 7, 2019, from Carlos Eduardo HUERTA-Palacios at the Otay
 7
     Mesa, California Port of Entry.       The cellular telephone is an iPhone with IMEI#
 8
     353064102810438 (the "TARGET TELEPHONE"). The TARGET TELEPHONE was
 9
     seized from HUERTA, when he entered the United States from Mexico at the Otay Mesa,
10
     California Port of Entry driving a 2002 Ford Explorer concealing approximately 9.24
11
     kilograms (20.37 pounds) of methamphetamine and approximately 1.08 kilograms (2.38
12
     pounds) of heroin. I believe that the TARGET TELEPHONE was used by HUERTA
13
     during a drug smuggling event on June 7, 2019. He has been charged with importation of
14
     a controlled substance (methamphetamine and heroin) in violation of Title 21, United
15
     States Code sections 952 and 960 in the Southern District of California in case number 19-
16
     CR-02535-BAS.
17
           2.     Probable cause exists to believe that the TARGET TELEPHONE contains
18
     evidence relating to violations of Title 21, United States Code Sections 952 and 960
19
     (Importation of a Controlled Substance). The TARGET TELEPHONE is currently in the
20
     possession of the Department of Homeland Security, U.S. Customs and Border Protection,
21
     9495 Customhouse Plaza, San Diego, CA 92154 (Seized Property Vault).
22
           3.     Based upon my experience and training, and all the facts and opinions set forth
23
     in this Affidavit, I believe the items to be seized set forth in Attachment B will be found in
24
     the item to be searched as described in Attachment A. These items may be or lead to: (1)
25
     evidence of the existence of drug trafficking in violation of Title 21, United States Code
26
     Sections 952 and 960, and (2) property designed or intended for use, or which is or has
27
     been used as a means of, committing criminal offenses.
       Case 3:19-mj-03425-AHG Document 1 Filed 08/14/19 PageID.5 Page 5 of 13




 1                              TRAINING AND EXPERIENCE
 2         4.    I am a law enforcement officer of the United States within the meaning of
 3 Title 18, United States Code, Section 2510(7), empowered by law to conduct investigations
 4 of, and to make arrests for, offenses enumerated in Title 18, United States Code, Section
 5 2516. I have been a Special Agent ("SA") with Immigration and Customs Enforcement
 6 ("ICE"), Homeland Security Investigations ("HSI"), since December 2018. I am assigned
 7 to a Contraband Smuggling group in San Ysidro, CA, that focuses on contraband
 8 smuggling and the importation of controlled substances on the Southwest Border. I am
 9 cross-designated and have the authority to conduct Title 21 investigations and enforcement
10 activities. I have been involved with investigations for Title 21 offenses, working closely
11 with other agencies, including the U.S. Drug Enforcement Administration and multiple
12 state and local agencies.
13         5.    As a federal law enforcement officer for over 7 years, I have received formal
14 training, as well as extensive on-the-job training, relating to the investigation of narcotics
15 trafficking, bulk cash smuggling, and techniques used for contraband smuggling. I have
16 investigated drug trafficking and other crimes that have resulted in arrests, indictments,
17 and convictions. While participating in these and other criminal investigations, I have
18 executed search warrants on residences, vehicles and electronic media, such as cell phones.
19 As a result of these investigations, I have become familiar with methods and techniques
20 used by narcotics traffickers to import narcotics into the U.S. and distribute those narcotics
21 within the United States.
22         6.    In preparing this affidavit, I have conferred with other agents and law
23 enforcement personnel who are experienced in the area of narcotics investigations. Further,
24 I have personal knowledge of the following facts, or have had them related to me by
25 persons mentioned in this affidavit.
26         7.    Based upon my training and experience as a Special Agent, and consultations
27 with law enforcement officers experienced in controlled substance smuggling
28
                                                2
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
       Case 3:19-mj-03425-AHG Document 1 Filed 08/14/19 PageID.6 Page 6 of 13




 1 investigations, and all the facts and opinions set forth in this affidavit, I submit the
 2 following:
                 a. Drug smugglers will use cellular telephones because they are mobile
 3
                    and they have instant access to telephone calls, text, WhatsApp and
 4                  other texting applications, the internet, video, social networking sites,
                    and voice messages;
 5
 6               b. Drug smugglers will use WhatsApp and other encrypted texting
 7                  applications on cellular telephones to communicate because they
                    believe that these services insulate their communications from law
 8                  enforcement;
 9
                 c. Drug smugglers will use cellular telephones because they are able to
10
                    actively monitor the progress of their illegal cargo while the
11                  conveyance is in transit;
12
                 d. Drug smugglers and their accomplices will use cellular telephones
13                  because they can easily arrange and/or determine what time their
14                  illegal cargo will arrive at predetermined locations;

15               e. Drug smugglers will use cellular telephones to direct drivers to
16                  synchronize an exact drop off and/or pick up time of their illegal cargo;
17
                 f. Drug smugglers will use cellular telephones to notify or warn their
18                  accomplices of law enforcement activity including the presence and
                    location of marked and unmarked units, as well as the operational
19
                    status of Border Patrol checkpoints; and
20
21               g. Drug smugglers will use cellular telephones to communicate with each
                    other regarding payment and other financial arrangements relating to
22                  the transportation of their illegal cargo.
23               Based upon my training and experience, and consultations with law
           8.
24 enforcement officers experienced in narcotics trafficking investigations, and all the
25 facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can
26 and often do contain electronic records, phone logs and contacts, voice and text
27 communications, and data such as emails, text messages, chats and chat logs from
28
     AFFIDAVIT IN SUPPORT OF APPLICATION
                                                3
     FOR SEARCH WARRANT
       Case 3:19-mj-03425-AHG Document 1 Filed 08/14/19 PageID.7 Page 7 of 13




 1 various third-party applications, photographs, audio files, videos, and location data.
 2 This information can be stored within disks, memory cards, deleted data, remnant data,
 3 slack space, and temporary or permanent files contained on or in the cellular/mobile
 4 telephone. Specifically, I know based upon my training, education, and experience
 5 investigating these conspiracies that searches of cellular telephones yield evidence:
 6
 7               a. tending to identify attempts to import methamphetamine, heroin, or
                    some other controlled substance from Mexico into the United States;
 8
 9               b. tending to identify accounts, facilities, storage devices, and/or services-
                    such as email addresses, IP addresses, and phone numbers-used to
10                  facilitate the smuggling of methamphetamine, heroin, or some other
11                  controlled substance from Mexico into the United States;

12               c. tending to identify payment, payment methods, or other monetary
13                  transactions relating to importing controlled substances from Mexico
                    to the United States;
14
15               d. tending to identify co-conspirators, criminal associates, or others
                    involved in smuggling methamphetamine or some other controlled
16
                    substance from Mexico into the United States;
17
18               e. relating to the purchase of vehicles to import methamphetamine,
                    heroin, or some other controlled substance from Mexico into the United
19                  States;
20
                 f. tending to identify travel to or presence at locations involved in the
21                  smuggling of methamphetamine, heroin, or some other controlled
22                  substance from Mexico into the United States, such as stash houses,
                    load houses, or delivery points;
23
24               g. tending to identify the user of, or persons with control over or access
                    to, the subject telephone; and/or
25
26               h. tending to place in context, identify the creator or recipient of, or
27                  establish the time of creation or receipt of communications, records, or
                    data involved in the activities described above.
28
                                                4
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
       Case 3:19-mj-03425-AHG Document 1 Filed 08/14/19 PageID.8 Page 8 of 13




 1          9.     Based upon my training and experience, I am familiar with the ways in which
 2 drug traffickers conduct their business, including the various means and methods by which
 3 drug traffickers import and distribute drugs; use cellular telephones, emails, and text
 4 messages to facilitate drug activity. I am also familiar with the ways in which drug traffickers
 5 conceal, convert, transmit, and transport their drug proceeds, including, without limitation,
 6 the use of couriers to transport currency and proceeds, the use of third parties and nominees
 7 to purchase or to hold title to assets, the use of multiple vehicles as conveyances for drugs
 8 and drug proceeds, and the installation of false/hidden compartments ("traps") in those
 9 vehicles to covertly transport drugs and drug proceeds.
10          10.   I also know from training and experience that drug traffickers periodically
11 change or "drop" their telephones and/or telephone numbers in an attempt to avoid law
12 enforcement interception of their conversations. Moreover, it is my experience that narcotics
13 distributors purposefully use multiple communication devices (for example, cellular
14 telephones) to keep law enforcement from understanding the full scope of their own and/or
15 their organization's illicit conduct, in the event that their communications are being
16 intercepted. I also know that drug traffickers frequently use text messaging to communicate
17 with other traffickers in an effort to thwart law enforcement interception of communications.
18          11.   Through the course of my training, investigations, and conversations with other
19 law enforcement personnel, I am aware that it is a common practice for narcotics smugglers
20 to work in concert with other individuals and to do so by utilizing cellular telephones, pagers
21 and portable radios to maintain communications with co-conspirators in order to further their
22 criminal activities. This is particularly true in cases involving distributional quantities of hard
23 narcotics, such as methamphetamine and heroin. Typically, couriers smuggling controlled
24 substances across the border are in telephonic contact with co-conspirators immediately prior
25 to and following the crossing of the load vehicle, at which time they receive instructions on
26 how to cross and where and when to deliver the controlled substance. Narcotics smugglers
27 and their organizations use cellular and digital telephones, in part, because these individuals
28
     AFFIDAVIT IN SUPPORT OF APPLICATION
                                                   5
     FOR SEARCH WARRANT
       Case 3:19-mj-03425-AHG Document 1 Filed 08/14/19 PageID.9 Page 9 of 13




 1 believe law enforcement is unable to track the originating and destination phone numbers of
 2 calls placed to and from cellular and digital telephones.
 3         12.   Subscriber Identity Module (SIM) Cards also known as subscriber identity
 4 modules are smart cards that store data for GSM cellular telephone subscribers. Such data
 5 includes user identity, location and phone number, network authorization data, personal
 6 security keys, contact lists and stored text messages. Much of the evidence generated by a
 7 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
 8 been utilized in connection with that telephone.
 9                       FACTS SUPPORTING PROBABLE CAUSE
10         13.   On June 7, 2019, at approximately 10:40 a.m., HUERTA, a citizen ofMexico,
11 applied for entry into the United States from Mexico through the Otay Mesa, California,
12 Port of Entry ("POE") in vehicle lane seven. HUERTA was the driver, registered owner
13 and sole occupant of a brown 2002 Ford Explorer bearing a Mexico license plate (the
14 "Vehicle"). A U.S. Customs and Border Protection ("CBP") Officer conducted an
15 inspection of HUERTA and the Vehicle. HUERTA told the officer he was the registered
16 owner of the Vehicle and he was traveling to Chula Vista, CA to visit a friend. HUERTA
17 also gave two separate negative Customs Declarations. During the encounter, the CBP
18 Officer observed that HUERTA's hands were shaking and HUERTA was avoiding eye
19 contact. A CBP Canine Enforcement Officer ("CEO") was requested. The CEO responded
20 and conducted a canine sniff of the Vehicle utilizing his assigned Narcotics and Human
21 Detection Dog ("NHDD"). The CEO observed his NHDD alert to the trained odor
22 emanating from the Vehicle. After the alert, the CEO requested the Vehicle keys from
23 HUERTA. The CEO noted HUERTA's hands were visibly shaking when HUERTA
24 handed the CEO the keys. A CBP Officer inspected the Vehicle and observed clear plastic
25 wrapped packages hidden inside the air ventilation system. The CBP Officer referred the
26 Vehicle for secondary inspection.
27         14.    In secondary inspection, the Vehicle was thoroughly searched and CBP
28
     AFFIDAVIT IN SUPPORT OF APPLICATION
                                                6
     FOR SEARCH WARRANT
      Case 3:19-mj-03425-AHG Document 1 Filed 08/14/19 PageID.10 Page 10 of 13




 1 Officers found approximately eighteen packages of a crystal-like substance with a total
 2 weight of approximately 9.24 (20.37 pounds). The substance was inspected and
 3 preliminarily tested positive for methamphetamine.          CBP Officers also found
 4 approximately one (1) package containing a dark, hard substance with a total weight of
 5 1.08 kilograms (2.38 pounds). The substance was inspected and preliminarily tested
 6 positive for heroin. These packages were found inside the dashboard area of the Vehicle.
 7         15.   Officers placed HUERTA under arrest for violating Title 21, United States
 8 Code, Sections 952 and 960, Unlawful Importation of a Controlled Substance. TARGET
 9 TELEPHONE was seized from HUERTA upon his arrest.
10         16.   HUERTA waived his Miranda rights and elected to make a statement.
11 HUERTA stated he was recruited off Facebook to work for a company called
12 TRENDencias, MX in approximately March 2019. HUERTA stated he was given the
13 brown 2002 Ford Explorer and approximately $2000, and told to register the Vehicle in his
14 name. HUERTA stated he used the Vehicle to cross the border and meet a client at a
15 Starbucks in Chula Vista, CA. HUERTA stated a female would come and take the Vehicle
16 "to run errands" for approximately three hours. HUERTA stated that the female would
17 return the Vehicle back to him and he would drive it back into Mexico. HUERTA stated
18 he did this every Friday for approximately the last month before his arrest. HUERTA stated
19 that all communication about his employment was coordinated through his phone with his
20 boss in Mexico. HUERTA stated he thought it was weird and had a feeling something was
21 not right but denied knowledge of the drugs.
22         17.   HUERTA requested to see his phone during this interview, and the TARGET
23 TELPHONE was brought into the interview room. HUERTA said that he had WhatsApp
24 conversations with at least one of the individuals with whom he worked at TRENDencias
25 on his phone. HUERTA also stated that he had Facebook Messenger messages with the
26 recruiter for TRENDencias and email conversations with the woman who picked up his
27 vehicle in the United States to "run errands." At the end of the interview, HUERTA was
28
     AFFIDAVIT IN SUPPORT OF APPLICATION
                                              7
     FOR SEARCH WARRANT
      Case 3:19-mj-03425-AHG Document 1 Filed 08/14/19 PageID.11 Page 11 of 13




 1 allowed to use the TARGET TELEPHONE to call his mother.
 2         18.   Based upon my experience investigating narcotics traffickers and the
 3 particular investigation in this case, I believe that HUERTA likely used the TARGET
 4 TELEPHONE to coordinate the importation of federally controlled substances into the
 5 United States.     In addition, I believe that recent calls made and received, telephone
 6 numbers, contact names, electronic mail (e-mail) addresses, appointment dates, text
 7 messages, pictures and other digital information may be stored in the memory of the
 8 TARGET TELEPHONE, which may identify other persons involved in narcotics
 9 trafficking activities. Accordingly, based upon my experience and training, consultation
1O with other law enforcement officers experienced in narcotics trafficking investigations, and
11 all the facts and opinions set forth in this affidavit, I believe that information relevant to
12 the narcotics smuggling activities of HUERTA, such as telephone numbers, made and
13 received calls, contact names, electronic mail (e-mail) addresses, appointment dates,
14 messages, pictures, and other digital information are stored in the memory of the TARGET
15 TELEPHONE.
16         19.   Finally, I also know that narcotics trafficking activities entail intricate
17 planning to successfully evade detection by law enforcement. In my professional training,
18 education and experience, I have learned that this requires planning and coordination in the
19 days, weeks, and often months prior to the event. Given this, as well as the information
20 provided during HUERTA's post-arrest statement, including that he began working for
21 TRENDencias in March of 2019, I request permission to search the TARGET
22 TELEPHONE for items listed in Attachment B beginning on March 1, 2019, up to and
23 including his arrest date of June 7, 2019.
24                                      METHODOLOGY
25         20.   It is not possible to determine, merely by knowing the cellular/mobile
26 telephone's make, model and serial number, the nature and types of services to which the
27 device is subscribed and the nature of the data stored on the device. Cellular/mobile
28
                                                8
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
     Case 3:19-mj-03425-AHG Document 1 Filed 08/14/19 PageID.12 Page 12 of 13




 1 devices today can be simple cellular telephones and text message devices, can include
 2 cameras, can serve as personal digital assistants and have functions such as calendars and
 3 full address books and can be mini-computers allowing for electronic mail services, web
 4 services and rudimentary word processing. An increasing number of cellular/mobile
 5 service providers now allow for their subscribers to access their device over the internet
 6 and remotely destroy all of the data contained on the device. For that reason, the device
 7 may only be powered in a secure environment or, if possible, started in "flight mode" which
 8 disables access to the network. Unlike typical computers, many cellular/mobile telephones
 9 do not have hard drives or hard drive equivalents and store information in volatile memory
1O within the device or in memory cards inserted into the device. Current technology provides
11 some solutions for acquiring some of the data stored in some cellular/mobile telephone
12 models using forensic hardware and software. Even if some of the stored information on
13 the device may be acquired forensically, not all of the data subject to seizure may be so
14 acquired.     For devices that are not subject to forensic data acquisition or that have
15 potentially relevant data stored that is not subject to such acquisition, the examiner must
16 inspect the device manually and record the process and the results using digital
17 photography. This process is time and labor intensive and may take weeks or longer.
18         21.    Following the issuance of this warrant, I will collect the TARGET
19 TELEPHONE and subject it to analysis. All forensic analysis of the data contained within
20 the TARGET TELEPHONE and memory card( s) will employ search protocols directed
21 exclusively to the identification and extraction of data within the scope of this warrant.
22         22.    Based on the foregoing, identifying and extracting data subject to seizure
23 pursuant to this warrant may require a range of data analysis techniques, including manual
24 review, and, consequently, may take weeks or months. The personnel conducting the
25 identification and extraction of data will complete the analysis within ninety (90) days,
26 absent further application to this court.
27         23.    Based on all of the facts and circumstances described above, there is probable
28
                                                9
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
      Case 3:19-mj-03425-AHG Document 1 Filed 08/14/19 PageID.13 Page 13 of 13




 1 cause to believe that HUERTA used the TARGET TELEPHONE to facilitate the offenses
 2 of importing methamphetamine and heroin. The TARGET TELEPHONE was likely used
 3 to facilitate the offenses by transmitting and storing data, which constitutes evidence and
 4 instrumentalities of violations of Title 21, United States Code, Sections 952 and 960.
 5         24.   There is also probable cause to believe that evidence and instrumentalities of
 6 illegal activity committed by HUERTA continues to exist on the TARGET TELEPHONE.
 7         25.    Based upon my experience and training, consultation with other agents in
 8 narcotics investigations, consultation with other sources of information, and the facts set
 9 forth herein, I know that the items to be seized set forth in Attachment B are likely to be
1O found in the property to be searched described in Attachment A. Therefore, I respectfully
11 request that the Court issue a warrant authorizing me or another federal law enforcement
12 agent specially trained in digital evidence recovery, to search the items described in
13 Attachment A, and seize the items listed in Attachment B.
14
15
16
                                                       ERIC"~
                                                       HSI Special Agent

17 Subscribed and sworn to before me this Jj_ day of August, 2019.
18
19
                                                       HON. ALLTON H. GODDARD
20                                                     United States Magistrate Judge
21
22
23
24
25
26
27
28
     AFFIDAVIT IN SUPPORT OF APPLICATION
                                              10
     FOR SEARCH WARRANT
